  4:20-cv-03111-RGK-PRSE Doc # 10 Filed: 04/12/21 Page 1 of 1 - Page ID # 26




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

BILLY TYLER,

                     Plaintiff,                               4:20CV3111

       vs.
                                                           MEMORANDUM
WASHINGTON, Omaha Police Officer;                           AND ORDER
and JOHN DOE, OPD Officer;

                     Defendants.


      On February 19, 2021, the court ordered Plaintiff to file an amended complaint
within 30 days. (Filing 9.) The court warned Plaintiff that “[f]ailure to file an amended
complaint within 30 days will result in the court dismissing this case without prejudice,
and without further notice to Plaintiff.” (Filing 9 at CM/ECF p. 6.) To date, Plaintiff
has not filed an amended complaint or taken any other action in this case.

      IT IS THEREFORE ORDERED:

       1.    This case is dismissed without prejudice for failure to prosecute this matter
diligently and for failure to comply with this court’s orders; and

      2.     Judgment shall be entered by separate document.

      DATED this 12th day of April, 2021.

                                                BY THE COURT:


                                                Richard G. Kopf
                                                Senior United States District Judge
